Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.
 	
Claim Rejections - 35 USC § 103
Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Garmier (U.S. PG Pub. No. 2010/0105583) in view of Egersdorfer (U.S. PG. Pub. No. 2017/0327760), Giammaria (U.S. Pat. No. 2,543,964), and Beck (U.S. Pat. No. 5,435,928).
In paragraph 24 Garmier discloses a food-grade lubricant composition. In paragraphs 20-21 Garmier discloses that the compositions have improved properties at high temperature. In paragraphs 25 and 28 Garmier discloses that the composition can comprise a white oil, meeting the limitations of the base oil of amended claim 1. In the table in paragraph 114 Garmier discloses that the white oil, which falls under component (C)(3) in paragraph 72 of Garmier, can be present in amounts of 20 to 80% 
i) Garmier discloses the inclusion of polyisobutylene, but does not specifically disclose the use of hydrogenated polyisobutylenes. 
ii) Garmier does not disclose the concentration of the ester copolymers as recited in amended claim 1, or the specific ester copolymers of amended claim 1. 
With respect to i), in the abstract and paragraphs 17-20 Egersdorfer discloses a high-temperature, food-compatible, lubricant, which comprises 6 to 45% by weight of hydrogenated or fully hydrogenated polyisobutylene, as recited in claim 1 and overlapping the concentration range recited in claim 1. In paragraph 38 Egersdorfer discloses that the hydrogenated polyisobutylene affects the viscosity of the composition. Additionally, while Egersdorfer does not disclose the molecular weight of the hydrogenated polyisobutylene, Egersdorfer does teach in paragraph 38 that the molecular weight affects the properties of the composition. It is therefore the examiner’s position that the molecular weight of the hydrogenated polyisobutylene is a result-effective variable, because changing it will clearly affect the type of product obtained. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been within the scope of ordinary 
	It would have been obvious to one of ordinary skill in the art to use the hydrogenated polyisobutylene of Egersdorfer as the polyisobutylene viscosity modifier in the composition of Garmier, since Egersdorfer teaches that it is a suitable viscosity modifying polyisobutylene for use in a high temperature, food-compatible, lubricant composition, and that the properties of the hydrogenated polyisobutylene can be tuned to affect the viscosity of the composition and to limit residue formation.
With respect to ii), In column 1 lines 1-8 Giammaria discloses lubricating oil compositions comprising minor amounts of copolymers of olefins and esters sufficient to substantially lower the pour points of the composition. In column 3 lines 28-31 and column 4 lines 5-24 Giammaria discloses that the olefin can be an alpha-olefin, as recited in amended claim 1, and that the ester can be a dicarboxylic acid (fumaric acid) esterified with an alcohol. From column 1 line 43 through column 2 line 32 Giammaria more broadly discloses suitable carboxylic acids and alcohols, where the carboxylic acids can be various alpha, beta-unsaturated carboxylic acids, as recited in amended claim 1. The copolymers of Giammaria therefore meet the limitations of the ester polymers of amended claim 1. In column 5 lines 28-34 Giammaria discloses that the copolymers can be present in a concentration range of 0.005 to 10% by weight, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
Giammaria does not disclose the molecular weight of the copolymer. Beck, in column 2 lines 31-50, discloses olefin-dicarboxylic acid ester copolymers similar to those of Giammaria and which are useful in providing low pour points. In column 3 lines 42-44 Beck discloses that the copolymers are useful as pour point lowering additives for lubricants. In the reference’s claim 1, Beck discloses that the copolymers have a molecular weight of up to about 3250. While Beck does not disclose whether this molecular weight is a weight average molecular weight or a number average molecular weight, since the claimed range has no lower bound, and the weight average molecular weight is at least as high as the number average molecular weight, the range of Beck encompasses the range recited in amended claim 1 regardless of whether Beck is referring to a number average or a weight average molecular weight. 
It would have been obvious to one of ordinary skill in the art to prepare the copolymers of GIammaria to have the molecular weight of Beck, since Beck teaches that it is a suitable molecular weight range for similar pour point-lowering copolymers. It would have been obvious to one of ordinary skill in the art to use the copolymers of Giammaria and Beck as the pour point depressant in the composition of Garmier and Egersdorfer, as Giammaria and Beck teach that they are effective pour point depressants for lubricating compositions.
.

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. Applicant reiterates previous arguments that Garmier and Egersdorfer are directed toward lubricants with improved high temperature properties, while the claimed invention is directed towards lubricant compositions having improved low temperature properties. Nevertheless, Garmier discloses in paragraphs 106 and 109 that the composition can comprise pour point depressing agents, and Egersdorfer discloses in paragraph 16 that the compositions should possess good low-temperature behavior as defined by the pour point. One of ordinary skill in the art would therefore have been motivated to include the ester copolymers of Giammaria in the composition of Garmier and Egersdorfer, since Giammaria discloses that the ester copolymers are useful as pour point depressants in lubricating compositions, noting that lubricant additives often find common use in lubricants intended for differing applications. Applicant submits a . 
Applicant also argues that the claimed composition produces unexpectedly superior results. While the claim amendments filed 12/13/21 address some of the issues raised in the previous office action, the claims still allow for compositions having a viscosity of 500 to 2000 mm2/s at 40° C, while the only inventive examples for which a viscosity is disclosed have viscosities of about 1000 mm2/s at 40° C; it is unclear whether lower pour points would be maintained at all viscosities. Applicant has not given any evidence or reasoning as to why one of ordinary skill in the art would expect lower pour points to be maintained at all viscosities. Additionally, as discussed in the previous office action, Giammaria (and Beck) discloses that the ester copolymers are effective in lowering the pour point of lubricating compositions, and does not give any indication that this effect is specific to engine lubricants, or lubricants comprising 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771